Citation Nr: 1024489	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  05-22 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to May 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  The claims file was later transferred 
to the RO in Los Angeles, California.

In a March 2009 decision, the Board denied the claim of 
entitlement to service connection for bilateral hearing loss.  
The Veteran appealed the issue to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2010, the 
Court granted a joint motion of the parties to vacate the 
March 2009 decision and remand the case to the Board.

A request to reopen a previously denied claim for service 
connection for diabetes mellitus has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue presently on appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss that 
is attributable to noise exposure during service.  He reports 
that during service he was exposed to loud machinery while 
working as a boiler tender onboard Navy ships.

During service, the Veteran's hearing was not evaluated 
through audiometric testing.  Only whispered voice testing 
was performed.  Service records confirm that his specialty 
was boilerman.  VA outpatient treatment records in 2004 and 
2005 indicate that the Veteran had bilateral hearing loss.  

The Veteran has not been afforded a VA medical examination 
that addressed his hearing loss service connection claim.  
In accordance with the joint motion and the Court's order, 
the Board will remand the case for a VA audiology examination 
to obtain evidence as to the extent of the Veteran's current 
hearing impairment, a review of the claims file, and an 
opinion as to the likelihood that current hearing impairment 
is related to events, including noise exposure, during 
service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiology examination to address the 
extent and likely etiology of any current 
hearing impairment.  The examiner must be 
provided with the Veteran's claims file 
for review.  The examination should 
include audiometric testing, with a 
report of the results.  After examining 
the Veteran and reviewing the claims 
file, the examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that current hearing 
impairment is causally related to events 
during service, including the reported 
noise exposure during service.  Any 
opinion should be accompanied by a clear 
rationale consistent with the evidence of 
record.  If the examiner cannot respond 
without resorting to speculation, he 
should explain why a response would be 
speculative. 

2.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



